PER CURIAM.
Defendant-appellant was informed against for (1) robbery, (2) unlawful possession of a firearm while engaged in a criminal offense, and (3) unlawful possession of a firearm by a convicted felon. Appellant pled guilty to the charge of unlawful possession of a firearm by a convicted felon and was adjudicated guilty on the remaining two counts after a trial by jury. The court sentenced the defendant to a term of 75 years in the state penitentiary on the robbery count and at the expiration thereof to serve five years for unlawful possession of a firearm while engaged in a criminal offense and to run concurrently therewith, a sentence of five years for unlawful possession of a firearm by a convicted felon.
On appeal, the appellant contends the trial court committed error in imposing upon the defendant separate sentences on each of the three counts. We find merit in this contention.
The charged crimes of robbery and possession of a firearm during commission of the robbery were part of the same criminal act involving the robbery and the only sentence which should have been imposed was for the highest offense. See Cone v. State, Fla.1973, 285 So.2d 12.
We, therefore, remand this cause with directions that the sentence below be amended by eliminating therefrom that part sentencing defendant to five years as to possession of a firearm while engaged in a criminal offense. In all other respects the trial court’s sentence is affirmed.
It is so ordered.